Order entered January 23, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00065-CV

                         JERRY CHAMBERS, ET AL., Appellants

                                              V.

                     ALLSTATE INSURANCE COMPANY, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 87353-422

                                          ORDER
       We GRANT appellants’ January 21, 2014 motion for an extension of time to file a

docketing statement. The docketing statement was filed with this Court on January 21, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE